United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-2140
                                ___________

Daniel Paul Skipper,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Dave Dormire; Bill Galloway;           *
Arthur Woods; John James; - Sutton,    *      [UNPUBLISHED]
CO II HU 6; David Murphy, CCW          *
20785; Leon Vickers; Dr. - Hardman; *
Sultrop, R.N.; - Swartz, L.P.N.;       *
Tina L. Sutton; Sandra Webb; Wendell *
Enloe; Jay Cassady; John Janes; Dr.    *
Elizabeth J. Conley; Jewel Cofield,    *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: July 5, 2010
                               Filed: July 12, 2010
                               ___________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       After Missouri inmate Daniel Paul Skipper filed a 42 U.S.C. § 1983 complaint,
the district court1 granted some defendants’ motions to dismiss and for judgment on
the pleadings, and the other defendants’ motion for summary judgment. Following
entry of final judgment, Skipper filed this appeal. Having conducted de novo review
of the record, and for the reasons explained by the district court, we find that the
claims against all the Missouri Department of Corrections defendants except David
Murphy were properly dismissed for failure to state a claim, see McAdams v.
McCord, 584 F.3d 1111, 1113 (8th Cir. 2009); that judgment on the pleadings was
properly granted to defendant Murphy, see Clemons v. Crawford, 585 F.3d 1119,
1124 (8th Cir. 2009), petition for cert. filed, 78 U.S.L.W. 3644 (U.S. Apr. 21, 2010)
(No. 09-1274); and that summary judgment was warranted on the claims against the
Correctional Medical Services defendants, see Mason v. Corr. Med. Servs., Inc., 559
F.3d 880, 884-85 (8th Cir. 2009). We also find no abuse of discretion in the denial
of appointed counsel, see Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir.
2006), or in the denial of relief under Federal Rule of Civil Procedure 59(e), see
Christensen v. Qwest Pension Plan, 462 F.3d 913, 919-20 (8th Cir. 2006).

     Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Skipper’s pending
motions to present evidence and to file additional reply briefs.
                       ______________________________




      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.

                                         -2-